Exhibit 10.6 Overview of Compensation Arrangements for John M. Thomas, III Mr. Thomas’s compensation package for fiscal year 2010 consists of the following: ◊ A base salary of $520,000 ◊ Executive Annual Incentive Plan opportunity of 65% of salary ◊ Executive Long-Term Incentive Plan opportunity of 125% of salary ◊ Long-term deferred credit of $50,000 through September 30, 2010, with thecredit increasing to $100,000 beginning October 1, 2010 ◊ A biweekly vehicle allowance of $450 ◊ Inclusion in the financial counseling program at no cost to Mr. Thomas 1
